     Case 3:19-cv-02007-BAS-KSC Document 148 Filed 05/12/21 PageID.2332 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     TGG MANAGEMENT COMPANY,                         Case No.: 19cv2007-BAS(KSC)
       INC. (DBA TGG ACCOUNTING),
12
                                  Plaintiff,           ORDER RE JOINT MOTION FOR
13                                                     DETERMINATION OF DISCOVERY
       v.                                              DISPUTE RE PLAINTIFF’S
14
                                                       RESPONSES TO DOCUMENT
       JOHN PETRAGLIA; MEGAN ZERBA;
15                                                     REQUESTS
       SAYVA SOLUTIONS, INC.; et al.,
16                               Defendants.           [Doc. No. 134.]
17
18          Before the Court is a Joint Motion for Determination of Discovery Dispute
19    regarding plaintiff’s responses to Document Request Nos. 45, 46, 47, and 48 served by
20    defendants Sayva Solutions, Inc. and Holiday Foliage, Inc. For the reasons outlined more
21    fully below, the Court finds that defendants’ request for an order compelling plaintiff to
22    produce all documents responsive to these requests must be GRANTED. [Doc. No. 134.]
23                                             Background
24          Plaintiff provides accounting and business advisory services for business clients
25    and has developed an accounting and finance system referred to as “The TGG Way.”
26    The Complaint alleges that plaintiff discovered through forensic analysis that its former
27    employees misappropriated trade secrets by copying plaintiff’s proprietary information
28    and trade secrets before they left their employment with plaintiff. These employees then

                                                   1
                                                                                  19cv2007-BAS(KSC)
     Case 3:19-cv-02007-BAS-KSC Document 148 Filed 05/12/21 PageID.2333 Page 2 of 4



1     went to work for defendant Sayva Solutions, Inc. (“Sayva”), an alleged competitor of
2     plaintiff, and allegedly used plaintiff’s confidential and proprietary information to build
3     an accounting division by improperly soliciting plaintiff’s clients. [Doc. No. 114, at pp.
4     1-2.]
5                                               Discussion
6             Defendants’ Document Request Nos. 45, 46, 47, and 48 seek disclosure of any
7     trade secrets that plaintiff believes defendants misappropriated. [Doc. No. 134, at p. 5.]
8     Plaintiff responded to these requests with boilerplate objections but also stated it would
9     “produce a list of all documents that [plaintiff] believes [defendants] misappropriated.
10    Discovery is continuing.” [Doc. No. 134, at p. 5.]
11            As defendants contend, it is plaintiff’s burden to identify any trade secrets that it
12    believes defendants misappropriated. [Doc. No. 134, at p. 6, citing MAI Systems Corp. v.
13    Peak Computer, Inc., 991 F.2d 511, 522 (9th Cir. 1993) (stating that “a plaintiff who
14    seeks relief for misappropriation of trade secrets must identify the trade secrets and carry
15    the burden of showing that they exist”).
16            There is no dispute between the parties as to the relevance and importance of the
17    documents defendants seek in response to Document Request Nos. 45, 46, 47, and 48.
18    [Doc. No. 134, at p. 7.] In the Joint Motion, plaintiff concedes that “[defendants’]
19    attorneys and experts should be afforded the opportunity to inspect the documents to
20    enable them to prepare their defense.” [Doc. No. 134, at p. 7.]
21            Plaintiff offers only two reasons it has not produced the documents. First, at the
22    time the Joint Motion was filed, a protective order had not yet been entered in the case to
23    protect confidentiality concerns. [Doc. No. 134, at p. 7.] A confidentiality Protective
24    Order is now in place [Doc. No. 140], so this reason is no longer a valid one.
25            Second, plaintiff contends that defendants “are already in possession of a majority
26    of the misappropriated documents,” and plaintiff “took great lengths to identify with
27    particularity the items that they deem trade secret via its Complaint” and other documents
28    previously filed in the case in connection with its Motion for Preliminary Injunction.

                                                      2
                                                                                     19cv2007-BAS(KSC)
     Case 3:19-cv-02007-BAS-KSC Document 148 Filed 05/12/21 PageID.2334 Page 3 of 4



1     [Doc. No. 134, at p. 8.] In plaintiff’s view, it is “unreasonable and burdensome” for
2     defendants to expect plaintiff to produce documents that defendants “and their expert
3     already have in their possession and control.” 1 [Doc. No. 134, at p. 8.]
4           Plaintiff’s contention that defendants already have most of the misappropriated
5     documents in their possession and control is apparently based on statements Sayva made
6     in a prior filing while plaintiff’s Motion for Preliminary Injunction was pending before
7     the District Court. [Doc. No. 134, at pp. 7, 9-10.] In this regard, Sayva filed an
8     Opposition to Plaintiff’s Motion for Expedited Discovery on November 20, 2019. [Doc.
9     No. 44.] In this Opposition, Sayva represented that it had retained a third-party vendor,
10    iDiscovery Solutions, to conduct a forensics investigation. The purpose of this
11    investigation was to “identify, preserve, and remediate all [of plaintiff’s] documents
12    copied by [defendants Petraglia and Zerba] . . . that reside on any computer, device, or
13    server used by [defendant Sayva] and its employees.” [Doc. No. 44, at p. 6.] Sayva’s
14    plan was to have iDiscovery Solutions isolate and remove any such documents from its
15    computer system and have them preserved for this litigation. [Doc. No. 44, at pp. 4-14.]
16    Statements made by Savya about the forensics investigation were also supported by
17    declarations. [Doc. Nos. 44-1, 44-2.]
18          Plaintiff did offer to produce “an example of each type of trade secret that was
19    misappropriated so that defendants can compare those documents to the documents
20    [defendants] produced to [plaintiff].” [Doc. No. 134, at p. 8.] Understandably,
21
22
23    1
             Plaintiff also complains in the Joint Motion that it has “yet to see the universe of
      documents collected by iDS” and refers to other disputes over defendants’ responses to
24    plaintiff’s discovery requests. [Doc. No. 134, at pp. 10-12.] However, these issues are
25    not currently before the Court. The parties’ Joint Motion was filed to raise disputes
      related to plaintiff’s responses to defendants’ document requests, not to determine
26    whether defendants have satisfied their discovery obligations to plaintiff. Plaintiff’s
27    remedy, of course, is to meet and confer and follow the Chambers Rules to timely file its
      own joint motion if it is unable to resolve its disputes with defendants without the Court's
28    assistance.
                                                    3
                                                                                  19cv2007-BAS(KSC)
     Case 3:19-cv-02007-BAS-KSC Document 148 Filed 05/12/21 PageID.2335 Page 4 of 4



1     defendants rejected plaintiff’s offer “to produce exemplars of its trade secrets.” [Doc.
2     No. 134-1, at p. 3.] Defendants explain their belief in the Joint Motion that many of the
3     documents at issue in the case, such as Excel workbooks and Excel formulas that are used
4     in general accounting, cannot constitute plaintiff’s trade secrets. For their defense, it is
5     therefore “critical” for plaintiff to specifically identify all documents believed to include
6     trade secrets that were allegedly misappropriated by producing all documents responsive
7     to Request Nos. 45, 46, 47, and 48. [Doc. No. 134, at p. 6.] Therefore, the Court finds
8     that defendants are entitled to an order compelling plaintiff to produce all documents
9     responsive to Document Request Nos. 45, 46, 47, and 48.
10                                             Conclusion
11          Based on the foregoing, IT IS HEREBY ORDERED that defendants’ request for
12    an order compelling plaintiff to produce all documents responsive to Document Request
13    Nos. 45, 46, 47, and 48 is GRANTED. Plaintiff must produce all documents responsive
14    to Document Request Nos. 45, 46, 47, and 48 within ten (10) days of the date this Order
15    is entered.
16          IT IS SO ORDERED.
17    Dated: May 12, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                     4
                                                                                    19cv2007-BAS(KSC)
